Case: 19-41052     Document: 00515607901         Page: 1     Date Filed: 10/20/2020




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                October 20, 2020
                                  No. 19-41052
                                                                  Lyle W. Cayce
                               Conference Calendar                     Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jose Alejandro Baltazar-Benavides, also known as Jose
   Benavides,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 1:17-CR-294-1


   Before Dennis, Costa, and Engelhardt, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Jose Alejandro
   Baltazar-Benavides has moved for leave to withdraw and has filed a brief in
   accordance with Anders v. California, 386 U.S. 738 (1967), and United States



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-41052      Document: 00515607901          Page: 2    Date Filed: 10/20/2020




                                    No. 19-41052


   v. Flores, 632 F.3d 229 (5th Cir. 2011). Baltazar-Benavides has not filed a
   response. He has completed the prison sentence imposed on revocation of
   supervised release, and the district court did not impose an additional term
   of supervised release upon revocation. Accordingly, there is no case or
   controversy for this court to address. See Spencer v. Kemna, 523 U.S. 1, 7
   (1998); see also United States v. Clark, 193 F.3d 845, 847-48 (5th Cir. 1999).
          The appeal is therefore DISMISSED as moot, and counsel’s motion
   for leave to withdraw is DENIED as unnecessary.




                                          2